Case 2:18-bk-23323-NB   Doc 12 Filed 11/20/18 Entered 11/20/18 11:48:53   Desc
                         Main Document    Page 1 of 14
Case 2:18-bk-23323-NB   Doc 12 Filed 11/20/18 Entered 11/20/18 11:48:53   Desc
                         Main Document    Page 2 of 14
Case 2:18-bk-23323-NB   Doc 12 Filed 11/20/18 Entered 11/20/18 11:48:53   Desc
                         Main Document    Page 3 of 14
Case 2:18-bk-23323-NB   Doc 12 Filed 11/20/18 Entered 11/20/18 11:48:53   Desc
                         Main Document    Page 4 of 14
Case 2:18-bk-23323-NB   Doc 12 Filed 11/20/18 Entered 11/20/18 11:48:53   Desc
                         Main Document    Page 5 of 14
Case 2:18-bk-23323-NB   Doc 12 Filed 11/20/18 Entered 11/20/18 11:48:53   Desc
                         Main Document    Page 6 of 14
Case 2:18-bk-23323-NB   Doc 12 Filed 11/20/18 Entered 11/20/18 11:48:53   Desc
                         Main Document    Page 7 of 14
Case 2:18-bk-23323-NB   Doc 12 Filed 11/20/18 Entered 11/20/18 11:48:53   Desc
                         Main Document    Page 8 of 14
Case 2:18-bk-23323-NB   Doc 12 Filed 11/20/18 Entered 11/20/18 11:48:53   Desc
                         Main Document    Page 9 of 14
Case 2:18-bk-23323-NB   Doc 12 Filed 11/20/18 Entered 11/20/18 11:48:53   Desc
                        Main Document    Page 10 of 14
Case 2:18-bk-23323-NB   Doc 12 Filed 11/20/18 Entered 11/20/18 11:48:53   Desc
                        Main Document    Page 11 of 14
Case 2:18-bk-23323-NB   Doc 12 Filed 11/20/18 Entered 11/20/18 11:48:53   Desc
                        Main Document    Page 12 of 14
Case 2:18-bk-23323-NB   Doc 12 Filed 11/20/18 Entered 11/20/18 11:48:53   Desc
                        Main Document    Page 13 of 14
Case 2:18-bk-23323-NB   Doc 12 Filed 11/20/18 Entered 11/20/18 11:48:53   Desc
                        Main Document    Page 14 of 14
